Title: From Benjamin Franklin to [Pierre Delaunay?] des Landes, 23 November 1779
From: Franklin, Benjamin
To: Deslandes, Pierre Delaunay


Sir
Passy, Nov. 23. 1779.
Not understanding well enough the french language and the technical Terms used in the Description of your Observatory, I cannot form, from the description such an Idea of its Situation and Circumstances, as might enable to me to Answer the Questions you propose to me. But as my Learned and Ingenious friend Mr. LeRoy, Member of the Academy of Sciences, is perfectly well acquainted with the Subject, I have put your Paper into his hands, and request the favour of him to give you the Information you desire. I have the honour to be Sir &c.
A M. Des Landes
